Citation Nr: 0943190	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-30 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation prior to 
July 9, 2009, and an evaluation in excess of 40 percent from 
July 9, 2009, for service connected gout.


ATTORNEY FOR THE BOARD

B.D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to 
September 1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Washington, District of Columbia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the 
Veteran was granted service connection for gout, evaluated as 
noncompensable, effective from July 1, 2002.  The Veteran 
appealed for a higher initial rating.  In June 2006, the 
Board remanded this case for further development.

In a September 2009 rating decision, the disability 
evaluation for the Veteran's service connected gout was 
increased to 40 percent disabling, effective July 9, 2009.  
Because the assignment of the 40 percent rating represents a 
partial award of benefits and is not the maximum disability 
rating possible, the appeal for a higher evaluation for each 
"staged" period remains before the Board.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDING OF FACT

1.	Throughout the entire claims period, the Veteran's gout is 
manifested by symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or 
more times a year, but does not result in weight loss or 
anemia.

2.	Throughout the entire claims period, the evidence of 
record shows that the Veteran has chronic residuals of 
gout affecting his right index finger, right middle 
finger, right and left great toes, and right and left 
ankles, which are objectively confirmed by evidence of 
painful and limited motion.


CONCLUSIONS OF LAW

1.	The criteria for an initial combined evaluation of 50 
percent for chronic residuals of gout are met, at least 
for the period from July 1, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 
(2009).

2.	The criteria for an initial evaluation in excess of 50 
percent for gout are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A.        §§ 5103 and 5103A (West 2002), was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified in part at 38 C.F.R. § 
3.159 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in December 2002 and March 2003 
letters.  These letters informed the Veteran of the types of 
evidence not of record needed to substantiate his claims and 
also informed him of the division of responsibility between 
the Veteran and VA for obtaining the required evidence.  In 
addition, in July 2006, the Appeals Management Center (AMC) 
sent the Veteran a letter that informed how the disability 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The AMC 
sent the Veteran a SSOC in September 2009.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Diagnostic Code 5017 provides that gout is to be rated under 
Diagnostic Code 5002 (rheumatoid arthritis).  38 C.F.R. § 
4.71a.  Diagnostic Code 5002 provides that rheumatoid 
arthritis will be rated based on either as an active process 
or on the basis of chronic residuals, and the higher rating 
will be assigned.  Ratings for rheumatoid arthritis as an 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be rated 20 percent for one or two 
exacerbations a year in a well-established diagnosis; 40 
percent for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year; 60 percent for symptoms that are less than 
criteria for 100 percent rating, but with weight loss and 
anemia, that are productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods; and a 
100 percent rating for constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating.

Under Diagnostic Code 5002, chronic residuals such as 
limitation of motion or favorable or unfavorable ankylosis 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable (0 
percent) under the diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Such ratings of chronic residuals under Diagnostic 
Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a.





Factual Background and Analysis

The evidence of record indicates that the Veteran has been 
receiving treatment at the United States Army Health Clinic 
(USAHC) Hanau.  The records from December 2001 reveal that 
the Veteran complained of gout in the left great toe.  In a 
January 2002 statement, H.M., a certified physician's 
assistant, noted that the Veteran had been receiving 
treatment for gout since 1989 and was currently taking 
medication regularly.  The records from March 2002 indicate 
that the Veteran has experienced severe pain in the toe for 
three days due to gout.  The records from June 2002 show that 
he received treatment for pain in the left foot due to gout.  
The records from August 2002 show that the Veteran has 
complained of pain in the finger of the right hand related to 
gout.  The records from December 2003 show that he had 
complained of right elbow pain due to gout.  Thus, the 
clinical records dated from December 2001 to 2003 demonstrate 
that the Veteran has experienced three exacerbations 
occurring within the calendar year of his claim, 2002.

Upon examination in April 2003 at the Red Cross Hospital in 
Frankfurt, the examiner noted that the Veteran had 
"recurrent gout attacks in loco typico," and that in 
January 2003, the Veteran had to cease taking daily 
medication between attacks because of side effects.  The 
examiner found that the Veteran's uric acid level was 
significantly too high and thus his gout was not controlled 
by medication.  Likewise, in his August 2006 statement, the 
Veteran related that he was taking daily medication to 
control his gout.

During a July 2009 VA examination, the Veteran complained of 
severely painful flare ups in the fingers of his right hand, 
specifically the index and middle fingers, approximately 
three to five times a year, lasting for one week of acute 
symptoms and followed by three to four weeks of lessened 
symptoms.  The Veteran related that the most recent of those 
attacks occurred three weeks prior to this examination.  The 
Veteran is right-handed.  Objectively, the examiner found 
limitation of the right index finger and the right middle 
finger and that the Veteran does not use these two fingers 
for grasping, pulling, or twisting.  With regard to the 
Veteran's right elbow, the examiner noted that the Veteran 
had only one acute gout attack in this joint, nearly six 
years prior, with no relapse.  The Veteran also complained of 
gout attacks in his right medial ankle and left ankle, 
occurring approximately two years prior to the examination.  
The Veteran stated that gout attacks in his ankles were rare.  
Objectively, some limitation of motion was found bilaterally.  
Finally, the Veteran complained of gout attacks in both of 
his great toes, occurring in either toe up to four or five 
times a year and totally incapacitating him for four days, 
followed by up to a week of major complaints and another two 
or three weeks of lingering pain and hypersensitivity.  The 
last attack in the left great toe was one year prior to the 
examination.  The last attack in the right great toe was 
seven months prior.  Objectively, the examiner found 
"persistent, mild, chronic limitation of function" of both 
great toes.  The examiner noted that the Veteran's gout 
required daily medication.  Overall, the examiner found this 
condition to result in a permanent slight loss of function of 
the right (dominant) hand, inability to use his dominant hand 
six to ten days per year, additional moderate limitation of 
use of his dominant hand for 60 to 125 days per year, 
bedridden status for 8 to 10 days per year, pain upon walking 
necessitating open shoes 56 to 105 days per year, and 
inability to work due to inability to walk 16 to 20 days per 
year.  The examiner observed no weight loss or anemia.

In order to meet the criteria for a 100 percent evaluation, 
the evidence of record must show constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating.  Here, the record reflects that 
the Veteran's attacks of gout last a duration of 
approximately 4 to 10 days and on several occasions have been 
found to be incapacitating.  However, because the Veteran 
reports that he takes medication to control his gout; and 
because the record also indicates that he can, and does, 
perform daily activities including work when not suffering an 
attack, a 100 percent schedular evaluation under DC 5017-
5002, as an active process, is not warranted.  Moreover, 
because weight loss and anemia are not demonstrated by the 
evidence of record, although he has several incapacitating 
exacerbations per year, the criteria for a 60 percent 
evaluation under DC 5017-5002, as an active process, are 
likewise not met.  Accordingly, the Board has examined the 
evidence of record and finds that, overall, the Veteran's 
clinical signs and symptoms, particularly the objective 
findings of a significantly high level of uric acid and the 
several exacerbations per year, more nearly approximate the 
criteria for 40 percent evaluation under Diagnostic Code 
5017-5002, based on an active process.  See 38 C.F.R. §§ 4.3, 
4.7, 4.71a.

The Board must also consider whether an evaluation higher 
than 40 percent on the basis of chronic residuals is 
available.  38 C.F.R. § 4.71a, DC 5017-5002.

The record shows that the Veteran has suffered from gout 
attacks in his fingers, toes, and ankles.  The Board will 
address each of these joints in turn.

With regard to the fingers, the record shows that the 
Veteran's right index finger and right middle finger show 
chronic residuals of gout.  Specifically, the July 2009 VA 
examiner found that the Veteran's right index finger is 
functionally limited so that there is a distance of 1 1/2 
inches between the tip of the finger and the median 
transverse fold of the hand.  This limitation of motion 
warrants a 10 percent evaluation under DC 5229.  See 
38 C.F.R. § 4.71a.  The record does not show ankylosis of the 
right index finger.  That examination also shows that the 
Veteran's right middle finger is functionally limited so that 
there is a distance of 1 inch between the tip of the finger 
and the median transverse fold of the hand, which again is 
sufficient to warrant a 10 percent evaluation under DC 5229.  
See 38 C.F.R. § 4.71a.  This finger also displays ankylosis, 
specifically a fixed extension deficit of 22 degrees.  
Therefore alternately a 10 percent evaluation would be 
warranted under DC 5226.  See id.  Since only one of the 
fingers displays ankylosis, evaluation under DC 5223 is not 
warranted.  See id.  Thus, the Board finds that the Veteran's 
limitation of motion of the two affected fingers of his right 
hand warrants two evaluations of 10 percent each. 

With regard to the toes, the record shows that the Veteran's 
right great toe and left great toe display chronic residuals 
of gout.  The Board finds that evaluation by analogy under DC 
5281 is appropriate as this diagnostic code is specific to 
the great toe (hallux) and limitation of motion.  This 
diagnostic code most nearly approximates the disability at 
issue, whereas evaluation under DC 5284 for other foot 
injuries contemplates an injury to the whole foot.  See id.  
The record shows limitation of motion for both great toes, 
particularly with regard to their plantar flexion.  As such, 
and resolving all doubt in favor of the Veteran, the Board 
finds that the Veteran's limitation of motion of each great 
toe is severe and individual ratings of 10 percent are 
warranted for each toe.

The record also shows that the Veteran's ankles show chronic 
residuals of gout.  Based on the range of motion measurements 
recorded by the July 2009 examiner, the Veteran's ankles do 
display limitation of motion, with the left ankle more 
limited than the right.  Both ankles show some limitation of 
plantar flexion and moderate limitation of dorsiflexion upon 
active motion.  Therefore, a 10 percent evaluation for each 
ankle is warranted under DC 5271 for moderate limitation of 
motion.  See id.  The record does not show ankylosis of 
either ankle, therefore a higher evaluation is not warranted 
under DC 5270.  38 C.F.R. § 4.71a.  Thus, the Board finds 
that the Veteran's limitation of motion of both ankles 
warrants two evaluations of 10 percent each. 

Based on the above, the Veteran's residuals of gout warrant a 
combined rating of 47 percent disabling, which is then 
rounded to 50 percent.  See 38 C.F.R. § 4.25.  Therefore, the 
Veteran's chronic residuals of gout warrant a higher 
evaluation than that available under the active process 
criteria and thus he is entitled to the greater (combined) 
evaluation of 50 percent.  38 C.F.R. § 4.71a, DC 5017-5002.

The Board has also considered whether an extraschedular 
rating is in order, pursuant to 38 C.F.R. § 3.321(b)(1).  
Clearly, due to the nature and severity of the Veteran's 
service connected gout, some interference with employment is 
foreseeable.  The Board acknowledges the VA examiner's 
finding that the Veteran was unable to work during gout 
attacks due to the inability to walk 16-20 days per year.  
Given that the criteria for an active process contemplates a 
minimum number of incapacitating episodes in order to qualify 
for the 40 percent rating, this is a concern within the 
schedular rating criteria and thus cannot be considered a 
factor which takes the Veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 
combined 50 percent rating for chronic residuals is found to 
be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
record does not frequent periods of hospitalization because 
of the Veteran's service-connected gout, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996)); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Accordingly, the Board finds that the Veteran's service-
connected gout is manifested by chronic residuals that 
warrant a combined 50 percent evaluation, but not higher, 
throughout the pendency of this claim and appeal.  As the 
disability evaluations from July 1, 2002 to July 8, 2009, and 
after July 9, 2009 have both been increased to the combined 
50 percent level, it is no longer necessary to stage the 
ratings.  Cf. Fenderson, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial combined evaluation of 50 percent, 
but no more, for chronic residuals of gout is granted, 
subject to the provisions governing the award of monetary 
benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


